
	
		II
		111th CONGRESS
		1st Session
		S. 2610
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on digital
		  camera lenses.
	
	
		1.Lightweight digital camera lenses
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 10 mm or more but not over 24 mm and weighing
						between 455 and 465 grams (provided for in subheading 9002.11.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
